Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 1 of 16 PagelD #: 74

 

 

 

Record of Conference and Orders: Vera M. Scanlon, USMJ Date: 7/17/2019

Case; Humala et al v. Philco's Home Improvement Corp. et al Telephone Conference @ 3:30 PM
Civ.: 1:18-cv-04479-ARR-VMS

ECF Recording in 13A South: ait. Conference a In-person Conference

“$1: 3k BSoO

Counsel: ée separately docket entry or document for specific appearances)
wctie for Plaintiff(s) o Pro Se Plaintiff(s) nsel for Defendant(s) 0 Pro Se Defendant(s)
Conference Type:

G Initial Conference o Status Conference o Settlement Conference _ o Discovery Conference o
oJPTO Conference Other

 

Further to the conference, discovery and other scheduling dates are as follows:
(If dates previously set by the Court are not reset, they remain as stated in the previous order.) RQ ; (2

0 Motions decided on the record C- \ “+ \ = U
J

 

 

© Rule 26(a) disclosures, incl. supplements

 

c Document requests to be served

 

o Interrogatories to be served

 

c Amended pleadings, incl. joinder a To be served a To be filed

 

oO Complaint o Answer a On consent 5 By motion 5 By PMC letter

 

Q Joint status letter o Stip of dismissal to be filed

 

o Status conference Date: Time:

 

G In person G Telephone (718) 613-2300 To be organized by:
0 Specific depositions to be held

 

c Fact discovery closes

 

c Expert disclosures to be served

 

c Initial expert report(s) to be served

 

© Rebuttal expert report(s) to be served

 

0 Expert discovery closes

 

a All discovery closes

 

a Joint letter confirming discovery is concluded

 

co Summary judgment to be initiated 0 PMC letter o Briefing

 

0 Joint pre-trial order to be filed Oo Letter for conference o Proposed JPTO

 

GO Proposed confidentiality order to be filed

 

co Consent to Magistrate Judge to be filed

 

o Settlement Conference Date: Time:

 

Page | of ice
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 2 of 16 PagelD #: 75

Vera M. Scanlon, USMJ
Conference Orders, Continued

Case: Humala et al v. Philco's Home Improvement Corp. et al Civ.: 1:18-cv-04479-ARR-VMS
Date: 7/17/2019

Additional Orders:

TV theses Cowal pagens (Uh, Lafoolt Sta Then,
Dish Gene YsP roe _ ang bey ooh
5. Gea FE dug = Sat

tetera Bes marie Conse 8 Lomacagh yes
So ae See ton net
CUS VRS iN > qd Le
Cpr leapeeesaes LS ee. zhialig 4|2alna

 

 

Al

 

 

 

 

Rado kes — nee

 
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 3 of 16 PagelD #: 76
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 4 of 16 PagelD #: 77
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 1 of 13 PagelD #: 59

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

AVALLONE & BELLISTRI, LLP
ATTORNEYS FOR PLAINTIFFS
3000 Marcus Avenue, Suite 3E7
Lake Success, New York 11042
(516) 986-2500

ATTORNEY OF RECORD:
ROCCO G. AVALLONE, ESQ.
CHRISTOPHER F. BELLISTRI, ESQ.

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

--X
JOSE HUMALA and OSCAR ZHAGNAY, on behalf
of themselves and all other employees similarly situated,

 

Plaintiffs, Civil Action No.18-CV-4479
-against-

PHILCO’S HOME IMPROVEMENT, CORP.,
PHILCO’S & SON, INC., along with any and all agents,
subsidiaries and affiliates, and SEGUNDO F. PILLCO,

Defendants.
--- X
NEGOTIATED SETTLEMENT AGREEMENT AND LIMITED RELEASE

 

WHEREAS, Plaintiffs Jose Humala and Oscar Zhagnay (“Plaintiffs”), Philco’s
Home Improvement Corp. Philco’s & Son, Inc. and Segundo F. Pillco (collectively “Philco
Defendants”) desire to resolve, settle and agree to dismissal with prejudice of all claims and all
issues raised in or by the Plaintiffs’ Complaint in the above action (the “Action”) against all
Defendants (“Defendants”), without further litigation or adjudication, and to preclude all further
or additional claims which the Plaintiff has made or could make, arising up to and as of the date
of the execution of the instant Agreement relating in any way to the claims alleged in the Action

against the Defendants;
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 5 of 16 PagelD #: 78
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 2 of 13 PagelD #: 60

WHEREAS, the Parties understand and agree that Defendants deny each and
every allegation of wrongdoing, including, but not limited to, the allegations and statements
contained in the pleadings, and in any other document or statement whatsoever;

WHEREAS, the Parties understand and agree that neither the making of this
Agreement nor anything contained herein, shall be construed or considered in any way to be an
admission by Defendants of guilt or noncompliance with federal, state, or local statute, order,
regulation or ordinance, public policy, tort (whether intentional, negligent or otherwise), contract
(whether oral or written, express or implied), common law, Defendants’ policies, practices or
procedures or of any other wrongdoing whatsoever; and,

WHEREAS, the Action by Plaintiffs shall be dismissed in its entirety with
prejudice as against the Defendants by the Court subject to the terms of the Parties’ stipulation;

NOW, THEREFORE, IT IS STIPULATED AND AGREED BY AND
BETWEEN THE PARTIES that:

1. Additional Definitions.

(a) “Releasors” shall be defined to include, but not be limited to,
Plaintiff, on behalf of himself and his past, present and future representatives, attorneys, agents,
heirs, successors and assigns; and

(b) “Released Parties” shall be defined to include the Defendants and
all presently or formerly affiliated persons or entities including, but not limited to, any present or
former parent corporations, subsidiaries, divisions, affiliated entities, employee benefit plans,
purchasers of assets or stock, investors, insurers, joint ventures, shareholders, successors,

assigns, counsel, administrators, heirs, creditors, debtors, executors, officers, partners, directors,
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 6 of 16 PagelD #: 79
Case 1:18-cv-04479-ARR-VMS ‘Document 17 Filed 06/04/19 Page 3 of 13 PagelD #: 61

agents, fiduciaries, representatives, the employees and representatives of any such entity, and any
otherwise related persons and entities.

2. Plaintiffs’ Commitments. In exchange for the promises made by Defendant
Parties in paragraph “5” below, Plaintiffs agree to execute this document, and Plaintiffs’ counsel
will provide Defendant Parties’ counsel with the executed Stipulation and Order of Dismissal
appended hereto as Exhibit “A” and executed forms W-9 for Plaintiffs and Plaintiffs’ counsel
along with any other documents needed to settle, dismiss and withdraw, with prejudice, the
Action by Plaintiff against the Defendants, as detailed below.

3. Limited Release of Claims.

Releasor knowingly and voluntarily releases and forever discharges Released
Parties of and from any actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies, agreements, promises,
judgments, obligations, claims, charges, complaints, appeals and demands whatsoever, in law or
equity, which they may have against Released Parties as of the date of execution of this
Agreement, whether known or unknown, asserted or unasserted, arising out of Plaintiffs’ wage
and/or wage/hour claims, including, but not limited to, any alleged violation of: the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201 et seq.; Article 6 of the New York Labor Law, New
York Labor Law § 190 et seq.; any other federal, state, city or local wage-hour, wage-payment,
or related laws, rules, veqaletiet and/or guidelines, constitutions or ordinances; any claim for
liquidated damages, interest, costs, fees, or other expenses, including attorneys’ fees against
Released Parties, based upon any conduct occurring up to and including the date of Plaintiffs’
execution of this Agreement.

4, Consideration.
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 7 of 16 PagelD #: 80
~ Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 4 of 13 PagelD #: 62

(a) In exchange for the promises made herein by Plaintiffs, including the limited
rclease of claims as set forth herein, sneeeundomtunappraviacs meKenih, Defendant Parties
agree to pay the total sum of Forty-Eight Thousand Dollars and No Cents ($48,000.00) (“the
Settlement Amount”) which shall be apportioned to Plaintiffs and Plaintiffs’ counsel as set forth
below. Such Settlement Amount is in consideration for and in full satisfaction of all wage and/or
wage/hour related claims Plaintiffs may have against Defendants, known or unknown, asserted
or unasserted, through the date of Plaintiffs’ complete execution of the Agreement. Payment of
the Settlement Amount shall be made as follows:

(b) The Defendants agree to provide Plaintiffs, JOSE HUMALA and OSCAR
ZHAGNAY, with a check made payable to “Avallone & Bellistri.” as attorneys for Plaintiffs in
the sum of Sixteen Thousand Dollars ($16,000.00), for payment of Plaintiffs’ attorneys’ fees and
costs incurred in this matter, for which the Defendants will issue an IRS form 1099 to Avallone
& Bellistri.

(c) The Defendants agree to provide Plaintiff, JOSE HUMALA, through his
- tieeot Lae aad 0 a E et es adie a es fyrwe de Bes

i 920-00), for alleged interest and liquidated damages for +s 10@

which the Defendants will issue an IRS form 1099 to Plaintiff, JOSE HUMALA..
(tr Gsti4 3)

ae Defendants agree to pay Plaintiff, OSCAR ZHAGNAY, a total br
CP kin A ecoued dauee waene or lla od FY
1 Oscar Z ay has’already received Five (a

Thousand Dollars ($5,000.00) directly from Defendants on or about September 25, 2018. As Cs S425
} *
such, Oscar Zhagnay, through his counsel will receive a check made payable to “OSCAR oo,

ZHAGNAY” in the amount of Nine—Fheusand-and—Gighty—Dollars ($9,080.00), for alleged

wed Fuur hundred +
ee. aaah s4],00 cote

9, 2 52)

4
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 8 of 16 PagelD #: 81
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 5 of 13 PagelD #: 63

interest and liquidated damages for which the Defendants will issue an IRS form 1099 to
Plaintiff, OSCAR ZHAGNAY.

(ce) The Settlement Sum shall be paid within thirty (30) calendar days following
the filing of the settlement papers with the court and Court’s So Ordering of the Stipulation and
Order of Dismissal and receipt by Defendant Parties’ counsel of W-9s from Plaintiffs and from
Avallone & Bellistri.

(f) The payments shall be sent to Avallone & Bellistri which shall be responsible
for distribution of the payments.

5. Acknowledgments and Affirmations. Plaintiffs represents, warrants and
acknowledges that there are bona fide disputes between Plaintiffs and the Defendants as to
whether Plaintiffs is entitled to receive unpaid wages as alleged, and that Plaintiffs have not
compromised his claims by entering into this Agreement. Plaintiff understands and
acknowledges that Defendant Parties have reached this Agreement with Plaintiff solely for the
purposes of avoiding further litigation costs and expenses associated with Plaintiff's claim and
do not, by entering into this Agreement, acknowledge any liability to Plaintiff or anyone else.
Since the Parties recognize that Court approval of this settlement will be sought and the Parties

will request dismissal with prejudice of the Action by Plaintiff, Plaintiff will cooperate fully to

obtain supervision, approval and dismissal with prejudice. During the course of that process,

 

connection with-any-apptication for approval of this setttement+

6. Execution. The terms of this Agreement are the product of mutual

negotiation and compromise between the Parties. Plaintiffs are represented by counsel of their
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 9 of 16 PagelD #: 82
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 6 of 13 PagelD #: 64

choosing and certifies that they are satisfied with the advice and services of their counsel,
Avallone & Bellistri. The meaning, effect and terms of this Settlement have been fully explained
to Plaintiff by his counsel. Plaintiffs hereby affirms that they fully understands that this
Agreement settles, bars and waives any and all wage payment and/or wage/hour claims that he
could possibly have against Released Parties, including but not limited to claims under the Fair
Labor Standards Act, the New York Labor Law or any other wage payment or wage/hour law.

Ts Non-Admission of Wrongdoing. The Parties agree that neither this
Agreement nor the furnishing of the consideration provided for herein shall be deemed or
construed, at any time or for any purpose, as an admission by Released Parties of any liability or
unlawful conduct of any kind. |

8. Severability and Modification. Should any provision of this Agreement
or the attachments hereto be declared illegal or unenforceable by any court, administrative
agency or other entity, and should such provision not be susceptible to interpretation or
modification to be enforceable (which the Parties authorize said court, administrative agency or
other entity to do), such provision shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect. If the limited release contained herein were
further limited or held to be null and void, Plaintiffs shall execute additional or supplemental
limited release agreements waiving any and all claims covered hereby. If Plaintiff refuses to
execute additional or supplemental limited release agreements, Plaintiff shall return, upon
demand by Defendant Parties, all payments made hereunder.

9, Section Headings. Section headings are used herein for convenience of

reference only and do not affect the meaning of any provision of this Agreement.
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 10 of 16 PagelD #: 83
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 7 of 13 PagelD #: 65

10. Entire Agreement. This Agreement (which incorporates as covenants the
representations and clauses in the introductory “Whereas” clause), and includes the terms of the
Stipulation and Order of Dismissal attached hereto as Exhibit “A,” which is expressly
incorporated herein, represents the complete understanding between the Parties and shall be
interpreted under New York law, without regard to its conflict or choice of laws provisions, to
effect a release by Plaintiff of all actual or potential wage payment claims, whether known or
unknown, as set forth herein. No other promises or agreements shall be binding or shall modify
this Agreement. This Agreement can be modified only by a written document, signed by the
Parties or their legally designated representative, which recites the specific intent to modify this
Agreement.

11. ‘Tax Liability. Plaintiffs shall be required to ensure that all taxes relating
to any amounts paid hereunder properly are paid. In the event that taxes, interest or penalties are
held to be due and owing as a result of the foregoing payments, the taxes, interest or penalties
shall be the sole obligation and liability of the individual Plaintiffs, who agree to indemnify and
hold Defendant Parties harmless for any taxes, interest or penalties incurred by Defendant Parties
relating ie the payments.

12. Capability to Waive Claims. Plaintiffs expressly represent that Plaintiffs
are able to affect a knowing and voluntary waiver and general release of claims, as contained
herein, and to enter into this Agreement and is not affected or impaired by illness, use of alcohol,
drugs or other substances or otherwise impaired. Plaintiffs are competent to execute this
Agreement and to waive all wage payment and/or wage/hour claims, they have or may have

against Released Parties, Plaintiffs certify that they are not a party to any bankruptcy, lien,
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 11 of 16 PagelD #: 84
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 8 of 13 PagelD #: 66

creditor-debtor or other proceeding which would impair his right to settle this case and to waive

all claims he may have against Released Parties.

    
  
  
   
    
    
     
  

13. Confidentiality.

(a) Plaintiffs shall not, except as compelled_by law, a court or government entity,

publicize or disclose to any person any term of this Agreement. This covenant of confidentiality
includes, but is not limited to, the terms of thiS Agreement and Plaintiffs receipt of the payments

hereunder. Other than as required by4aw or governmental agency, no disclosure will be made to

    
  
  
     
  
  
  
  
      
  

anyone by Plaintiffs other thanfo discuss the terms hereof with his attorneys, immediate family

or tax advisors (all ofAvhom must first agree not to make any discleSure that Plaintiffs

themselves could pét make). Upon receipt of any inquiry regarding this proceeding, Plaintiffs,

or any represefitative thereof, shall state only that it has beerf resolved to the satisfaction of the

Parties yrfless otherwise required by law. This subpardgraph shall not apply to disclosures made
to tHe Court in the instant lawsuit if required”by the Court to obtain Court approval of,

settlement.

 

(b) Other than Plaintiffs’ counsel, Plaintiffs confirm that, of this date of

execution hereof, they have yet told any current or former employee of Defendant Parties or

anyone else about the spegific terms, conditions or amount paidtinder this Agreement. Plaintiffs

   
    
   
  
   
   
   
 

also confirm that, as 6f the date of execution hereof, they have not contacted any departm:

agency regarding any potential or alleged violations of any law, rule, regulafion by the

Defendants, and that he will not do so in the fature to the extent permitted bylaw.
(c) Plaintiffs underst and agree that violation of this covenant of
confidentiality, whether by any Plaintiff or by an individual to whom limited disclosure is

authorized pursuant to Paragraph 12(a), shall constitute©a material breach of this Agreement,
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 12 of 16 PagelD #: 85
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page9o PagelD #: 67

 

which will cause Defendant Parties to suffer immediate stantial and irreparable injury and

which may be a sufficient basis for an award of injiinctive relief and monetary damages (witout

 

affecting the remainder of this Agreement).

(d) This AgreementShall not be filed with the Court shall remain forever

  
   
   
  
   

confidential, except to the€xtent required to obtain the Court’s dismissal of the Actio
Plaintiffs and all claimis asserted by Plaintiffs therein, if so required by the Court. Plaintiffs agree

to join and suport any application by Defendant Parties to any judicial or administrative body to

preserveAnd uphold this confidentiality pfovision, including any“application to the assigned

Distfict Court Judge, Hon. Allyne R, Ross or Magistrate Judgé Vera M. Scanlon.

14. Counterparts. This Agreement may be signed in counterparts. A fax or

scan signature may serve as an original Agreement.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND TO FULFILL THE
PROMISES SET FORTH HEREIN AND TO RECEIVE THEREBY THE SETTLEMENT
SUMS AND OTHER CONSIDERATION IN PARAGRAPH “5”, PLAINTIFFS FREELY
AND KNOWINGLY, AND AFTER DUE CONSIDERATION AND DISCUSSION WITH
THEIR ATTORNEYS, ENTER INTO THIS AGREEMENT INTENDING TO WAIVE,
SETTLE AND RELEASE ALL CLAIMS, INCLUDING BUT NOT LIMITED TO WAGE
PAYMENT CLAIMS, THEY HAVE OR MIGHT HAVE AGAINST RELEASED
PARTIES, AS SET FORTH HEREIN.

I AFFIRM THAT THE MEANING, EFFECT AND TERMS OF THIS SETTLEMENT
HAVE BEEN FULLY EXPLAINED TO ME.

DATED: S / /4 2019 By: Ay Ed oan CoA

/3 SE HUMALA
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 13 of 16 PagelD #: 86
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 10 of 13 PagelD #: 68

STATE OF NEW YORK )
)ss.:
COUNTY OF NASSAU )

On the /4¥— day of a Tay in the year 2019 before me, the undersigned
personally appeared JOSE HUMALA, perébnally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the within instrument and

acknowledged to me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf which the individual acted, executed the

we eg
CCO AVALLONE
Notary Public, State of
KSEE Bethe Nu. GZAVas seinoe” York
Fonatuse and Office of individual Cuiite Suffolk County
' iv
taking acknowledgment pues May 20, 20

 

=

f= SS —
DATED: OS9/ (4 2019 by: ae ‘bak ng
OSCAR ZHAGNAY

 

STATE OF NEW YORK _ )
):88::
COUNTY OF NASSAU )

On the Le day of Li in the year 2019 before me, the undersigned
personally appeared OSCAR ZHAGNAY, onally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by his signature on
the instrument, the individual, or the person upon behalf which the individual acted, executed the
instrumen

VAs Notary ute AVALLONE

 

fe < 2 : . Hohe oat Ale
Signature and Office of individual onal jason work
taking acknowledgment valid i sui foik c Betik

g g Commiss SiO Expires My ay 20, BA My

10
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 14 of 16 PagelD #: 87
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 11 of 13 PagelD #: 69

PHILCO’S HOME IMPROVEMENT
CORP.

Dated: Sf 2 (2019 FE

 

Leer aT

Dated: 5 | 3¢ . 2019 By:

 

 

 

Dated: 5 Be , 2019 By:

 

11
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 15 of 16 PagelD #: 88
Case 1:18-cv-04479-ARR-VMS Document 17 Filed 06/04/19 Page 12 of 13 PagelD #: 70

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

of themselves and all other employees similarly situated,
Plaintiffs, Civil Action No.18-CV-4479
-against-

PHILCO’S HOME IMPROVEMENT, CORP.,
PHILCO’S & SON, INC., along with any and all agents,
subsidiaries and affiliates, and SEGUNDO F. PILLCO,

Defendants.
pete agate se aoc cere score eng oncraongacrerr emma xX

 

STIPULATION AND ORDER OF FINAL DISMISSAL WITH PREJUDICE

WHEREAS, this Stipulation and Order of Final Dismissal With Prejudice
(“Stipulation”) is entered into between Plaintiffs Jose Humala and Oscar Zhagnay (“Plaintiffs”)
and all Defendants (‘“Plaintiffs” and “Defendants” collectively hereinafter “Parties”), by and
through their undersigned counsel of record; and

WHEREAS, the Plaintiffs commenced this action on or about August 8, 2019
seeking damages for alleged unpaid minimum wage and overtime pursuant to the Fair Labor
Standards Act (“FLSA”) and New York Labor Law (“NYLL”), alleged failure to pay spread of
hours pay, and failure to pay earned wages in violation of the NYLL; and

WHEREAS the Parties understand and agree that the Defendants deny each and
every allegation of wrongdoing asserted in this litigation, including, but not limited to, all such
allegations contained in Plaintiffs’ Complaint, and in any other papers filed or served by

Plaintiffs or on Plaintiffs’ behalf in the above-captioned action;
Case 1:18-cv-04479-ARR-VMS Document 19 Filed 07/17/19 Page 16 of 16 PagelD #: 89
Case 1:18-cv-04479-ARR-VMS Document17 Filed 06/04/19 Page 13 of 13 PagelD #: 71

WHEREAS the Parties exchanged relevant documents, deliberated over the
claims and defenses in the case, engaged in good-faith, arms-length negotiations and believe the
terms of the Negotiated Settlement Agreement & Limited Release constitute a full and fair
settlement of the claims raised by Plaintiffs in this lawsuit or that could have been raised by
Plaintiffs in this lawsuit, taking into account the allegations asserted by Plaintiffs, the relevant
documents and the defenses asserted by Defendants and that Plaintiffs have not compromised
their claims;

This Court, having considered the foregoing at a settlement approval conference
conducted on April 24, 2019 before Magistrate Judge Vera M. Scanlon, IT IS HEREBY
ORDERED, that the above-captioned action by Plaintiffs is hereby dismissed in its entirety

against the Defendants (including all FLSA and NYLL claims), with prejudice.

 

 

 

 

AVALLONE & BELLISTRI, LLP JOHN J. NAPOLITANO, ESQ..
ATTORNEYS FOR PLAINTIFFS ATTORNEYS FOR DEFENDANTS
3000 Marcus Avenue, Ste. 3E07 55 Woodland Drive
Lake Success, NY 11042 Oyster Bay, New York 11771
(516) 986-2500 (917) 952-7106
‘tc Leelee [gi—
By: AMM, 4 LZ LLL By: AH Be
Rocco G, Avallone, Esq. | Napolitano, Esq.
Dated: swf Dated: _ * ([3s[I t
SO ORDERED:

 

Hon. Allyne R. Ross

Dated: , 2019
Central Islip, New York
